NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOANNE FARRELL; et al.,                         No.    18-56272

                Plaintiffs-Appellees,           D.C. No.
                                                3:16-cv-00492-L-WVG
ESTAFANIA OSORIO SANCHEZ,

                Objector-Appellant,             MEMORANDUM*

 v.

BANK OF AMERICA CORPORATION,
N.A.,

                Defendant-Appellee.


JOANNE FARRELL; et al.,                         No.    18-56273

                Plaintiffs-Appellees,           D.C. No.
                                                3:16-cv-00492-L-WVG
AMY COLLINS,

                Objector-Appellant,

 v.

BANK OF AMERICA CORPORATION,
N.A.,

                Defendant-Appellee.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
JOANNE FARRELL; et al.,                        No.    18-56371

               Plaintiffs-Appellees,           D.C. No.
                                               3:16-cv-00492-L-WVG
 v.


RACHEL THREATT,

               Objector-Appellant,

 v.

BANK OF AMERICA, N.A.,

               Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   M. James Lorenz, District Judge, Presiding

                      Argued and Submitted March 2, 2020
                             Pasadena, California

Before: KLEINFELD and CALLAHAN, Circuit Judges, and CHRISTENSEN, **
District Judge.
Dissent by Judge KLEINFELD

      Objectors-Appellants appeal from the district court’s: (1) approval of a class

action settlement between Defendant-Appellee Bank of America and Plaintiffs-

Appellees, Bank of America accountholders; and (2) $14.5 million fee award to



      **
              The Honorable Dana L. Christensen, United States District Judge for
the District of Montana, sitting by designation.
class counsel. We review for abuse of discretion. In re Bluetooth Headset Prods.

Liab. Litig., 654 F.3d 935, 940 (9th Cir. 2011). We affirm both the settlement

approval and the fee award.

      The district court did not err in approving the settlement over objections to

the failure to create subclasses. The named plaintiffs “fairly and adequately

protect[ed] the interests of the class.” Fed. R. Civ. P. 23(a)(4). No conflict of

interest arose when the differences between members of class did not bear on “the

allocation of limited settlement funds” and when the structure of the settlement

appropriately protected “higher-value claims . . . from class members with much

weaker ones.” In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods.

Liab. Litig., 895 F.3d 597, 605 (9th Cir. 2018).

      Nor did the district court abuse its discretion in using the percentage-of-

recovery method to calculate fees and refusing to conduct a lodestar crosscheck.

This Court has consistently refused to adopt a crosscheck requirement, and we do

so once more. See Campbell v. Facebook, 951 F.3d 1106, 1126 (9th Cir. 2020); In

re Hyundai & Fuel Econ. Litig., 926 F.3d 539, 571 (9th Cir. 2019) (en banc);

Bluetooth, 654 F.3d at 944; Stanger v. China Elec. Motor, Inc., 812 F.3d 734, 738–

39 (9th Cir. 2016); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998),

overruled on other grounds by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338

(2011); Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th
Cir. 1990). The district court acted within its “discretion to choose how [to]

calculate[] fees.” Bluetooth, 654 F.3d at 944.

      The district court considered the most pertinent factors influencing

reasonableness, and it did not err in finding the fee award reasonable under Federal

Rule of Civil Procedure 23(h). See Online DVD-Rental Antitrust Litig., 779 F.3d
934, 954–55 (9th Cir. 2015). The court appropriately considered: (1) “the extent to

which counsel ‘achieved exceptional results for the class’”; (2) “whether the case

was risky for class counsel”; (3) “whether counsel’s performance ‘generated

benefits beyond the cash settlement fund’”; and (4) “the burdens class counsel

experienced while litigating the case (e.g., cost, duration, foregoing other work).”
Id. (quoting Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048–50 (9th Cir. 2002)).

      Most significantly, the district court concluded that class counsel

demonstrated “tenacity and great skill,” achieving a “remarkable” result in a “hard

fought battle” despite an “adverse legal landscape” and the “substantial risk of

non-payment.” Indeed, excepting the district court in this particular matter, no

court has ever ruled for bank accountholders on the controlling legal issue.

Compare Farrell v. Bank of Am., N.A., 224 F. Supp. 3d 1016 (S.D. Cal. 2016) with

Fawcett v. Citizens Bank, N.A., 919 F.3d 133 (1st Cir. 2019); Walker v. BOKF, N.A.,

No. 1:18-cv-810-JCH-JHR, 2019 WL 3082496 (D.N.M. July 15, 2019); Johnson v.

BOKF, Nat’l Ass’n, 341 F. Supp 675 (N.D. Tex. 2018); Moore v. MB Fin. Bank,
N.A., 280 F. Supp. 3d 1069 (N.D. Ill. 2017); Dorsey v. T.D. Bank, N.A., No. 6:17-

cv-01432, 2018 WL 1101360 (D.S.C. Feb. 28, 2018); McGee v. Bank of Am., N.A.,

No. 15-60480-CIV-COHN/SELTZER, 2015 WL 4594582 (S.D. Fla. July 30,

2015), aff’d 674 F. App’x 958 (11th Cir. 2017); Shaw v. BOKF, Nat’l Ass’n, No.

15-CV-0173-CVE-FHM, 2015 WL 6142903 (N.D. Okla. Oct. 19, 2015); In re TD

Bank, N.A. Debit Card Overdraft Fee Litig., 150 F. Supp. 3d 593, 641–42 (D.S.C.

2015). This was a “risky” case, and the result negotiated for the class was

“exceptional.” Online DVD-Rental, 779 F.3d at 954–55.

      We agree with the dissent that the individual cash distributions were small,

but we take a different view of the value of the injunctive relief. While it can be

difficult to value nonmonetary relief, we have no trouble finding that the value here

exceeds the $29.1 million assigned to it by the parties. Even more valuable than

the debt forgiveness is Defendant-Appellee’s agreement to refrain from assessing

the fees challenged in this lawsuit—over the five-year moratorium imposed under

the settlement agreement, Defendant-Appellee will forgo assessing $1.2 billion in

fees. We do not struggle to conclude, as the district court did, that counsel

“generated benefits” far “beyond the cash settlement fund.” Id. at 955.

      Applying the abuse of discretion standard, as we must, we find that the

district court reasonably determined that the relevant factors justified a fee award

equivalent to 21.1% of the common fund. It was reasonable “not to perform a
crosscheck of the lodestar in this case, given the difficulty of measuring the value

of the injunctive relief.” Campbell, 951 F.3d at 1126. What is more, the award fell

under the 25% benchmark that we have encouraged district courts to use as a

yardstick. Stanger, 812 F.3d at 738; Online DVD-Rental, 779 F.3d at 955. Even if

we were inclined to question the district court’s motive in approving the settlement

and awarding fees, we note that the district court’s prior order denying Defendant-

Appellee’s motion to dismiss is inconsistent with the dissent’s suggestion that the

district court streamlined its docket at the expense of faithful adherence to the law.

      In short, neither the settlement nor the fee award raises an eyebrow. We

have settled the issue of whether a lodestar crosscheck is required, and we would

not unsettle our precedent, even if we had the authority to do so.

      AFFIRMED.
                                                                                     FILED
Farrell v. Bank of America Corp., N.A., No. 18-56272+
                                                                                     SEP 2 2020
                                                                               MOLLY C. DWYER, CLERK
KLEINFELD, Senior Circuit Judge, dissenting:                                     U.S. COURT OF APPEALS




         I respectfully dissent.




         The district court abused its discretion regarding attorneys’ fees in two

respects: by overvaluing the settlement in applying the percentage method, and by

failing to weigh the percentage method against the lodestar method. The

consequence is an unreasonable attorneys’ fee award. “Because the relationship

between class counsel and class members turns adversarial at the fee-setting stage,

district courts assume a fiduciary role that requires close scrutiny of class counsel’s

requests for fees and expenses from the common fund.”1




         Bank of America charged customers in the class $35 for each instance of

writing a check against insufficient funds, and—in the event that Bank of America

advanced the customer funds to honor the check—charged another $35 if the

         1
             In re Optical Disk Drive Prods. Antitrust Litig., 959 F.3d 922, 930 (9th Cir.
2020).

                                               1
customer did not pay back the advance within five days. The second $35 fee,

referred to as an “Extended Overdrawn Balance Charge” or an “EOBC,” is all that

the settlement in this case addressed. The initial overdraft fee was unchallenged.

Plaintiffs’ counsel claimed that the EOBC constituted usurious interest under the

National Bank Act.2 The district court, though acknowledging that every other

court to rule on the question had decided that it was not, nevertheless ruled that the

EOBC did indeed constitute usurious interest under the National Banking Act.

Bank of America appealed, but before any appellate decision came down, the

parties settled.




       As part of their settlement, plaintiffs’ lawyers and Bank of America agreed

to class certification if the court approved the settlement. No class had yet been

certified. The class would consist of around seven million people who, between

February 25, 2014, and December 30, 2017, had been assessed at least one EOBC

that had not been refunded. Bank of America agreed to a “clear sailing” attorneys’

fees provision, that is, that it would not oppose any application for attorneys’ fees

not exceeding 25% of the settlement value plus costs and expenses. Bank of


       2
           12 U.S.C. §§ 85–86.

                                           2
America agreed to pay $37.5 million in cash into a settlement fund, to forgive

uncollected EOBCs on its books in the amount of at least $29.1 million, and to quit

assessing EOBCs for five years beginning December 31, 2017, after which point it

could resume the EOBCs as before. Class members who had actually paid the $35

EOBC would not get their $35 back. They would get only the $37.5 million—less

attorneys’ fees, costs, named plaintiff additional awards, and settlement

administrator hourly charges—divided by the number of class members who had

been assessed at least one EOBC which had not been refunded or charged off, and

issued pro rata based on how many EOBCs each of those class members paid. At

oral argument, objectors’ counsel represented that this distribution worked out to

be $1.07 per EOBC for qualifying class members paid. Each of these class

members would thus get a little over a dollar back for each purportedly usurious

$35 charge that they had paid. For class members who closed their accounts with

an outstanding balance due to one or more unpaid EOBCs, Bank of America would

reduce class members’ indebtedness, but only by $35. This held true even if the

debt exceeded that amount, as when Bank of America had assessed multiple $35

EOBCs.



                                          3
      For this result, the district court awarded attorneys’ fees of $14.5 million.

The district court’s rationale for granting this attorneys’ fee award was that it was

21.1% of the cash payments plus the reduction in the amount of uncollected debt.

The district court did not make a lodestar calculation and did not cross check the

$14.5 million against a lodestar calculation, even though class counsel submitted

they had put only 2,158 hours into the case, about what a new associate at a major

firm bills in a year. The $14.5 million fee amounted to a rate of over $6,700 per

hour, as compared with the $250–$800 rate class counsel submitted as its rate for

attorneys.




      We held in Roes v. SFBSC Management,3 following earlier decisions, that

where a settlement is negotiated before a class has been certified, “settlement

approval ‘requires a higher standard of fairness’ and ‘a more probing inquiry,’”

looking for “‘subtle signs’ of collusion” such as a disproportionate distribution to

counsel and a clear sailing agreement for attorneys’ fees,4 both of which we have in




      3
          944 F.3d 1035 (9th Cir. 2019).
      4
Id. at 1048–49 (quoting Allen v. Bedolla, 787 F.3d 1218, 1224 (9th Cir.
2015); Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th Cir. 2012)).

                                           4
the case before us. The district court abused its discretion by not applying this

“more ‘exacting review.’”5




      In their settlement, plaintiffs’ counsel and the Bank agreed that the “debt

reduction”—that is, the amount of uncollected EOBCs that the Bank agreed not to

collect—amounted to $29.1 million. The objectors argued that the $29.1 million in

purported debt forgiveness was greatly exaggerated or illusory. There was no

evidence that the Bank was suing anyone for or actively attempting to collect these

putative debts, and the objectors pointed out that the bank was highly unlikely to

try to collect the $35 “debts.” Indeed, the whole benefit of a class action is that it

is not worth it to most entities to sue for such small amounts, so it makes no sense

to suppose that even though the Bank’s account holders need a class action to make

collection economically practical, the Bank does not. As the objectors suggest, the

Bank’s filing and service fees alone would likely exceed the amounts of the debts

in each instance of attempted collection.



      5
Id. at 1049 (quoting Lane v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir.
2012)).

                                            5
      The district court suggested that account holders, even if they were never

going to pay the $35, might benefit from improvement in their credit scores. But

this was never quantified. And because the settlement limits debt forgiveness to

only one $35 reduction per class member even if more than one such fee was

charged, the benefit of the purported credit score improvement is especially

dubious or at least highly speculative. It is worth, if anything, nowhere near $29.1

million.




      The district court also suggested that even though the Bank might never

attempt to collect what it had not yet collected, it might sell the debt. But as the

objectors argue, the sale value of this debt would more than likely be steeply

discounted from its face value because of the impracticality of collecting it. It is

hard to believe that the $29.1 million in “debt reduction” is anything more than a

way to puff the value of the settlement by plaintiffs’ counsel and the Bank, in order

to get the attorneys’ fees approved. A debt that is as a practical matter

uncollectible, even if multiplied by a large number of purported debtors, has

negligible or no value. It was an abuse of discretion to take this pile of worthless

debt at face value for purposes of assessing attorneys’ fees.



                                           6
      The other number the district court used to justify the attorneys’ fee award

was the estimated value of the Bank’s agreement to an injunction requiring it to

stop charging the EOBCs for a five-year period, to end in 2022. The district court

attributed a value of $1.2 billion to this injunctive relief based on the claimed cost

to the Bank of ceasing the practice. In dismissing an objection to giving the debt

relief face value, it stated that even “assuming arguendo that [the value of the debt

relief] was illusory, the Court finds that the staggering $1.2 billion dollars in

injunctive relief is worth substantially more than $29.1 million to the

denominator.”




      In In re Bluetooth Headset Products Liability Litigation, we noted the

importance of comparing “the settlement’s attorneys’ fees award and the benefit to

the class or degree of success in the litigation . . . .”6 Here, no calculation was

made of how many, if any, class members might benefit from this prospective

relief, as opposed to non-class members. Any account holder against whom no

EOBC had been charged during the class period was not in the defined class, but

      6
        In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 943 (9th Cir.
2011) (emphasis added).

                                            7
they would receive some of the benefit from this injunctive relief. This much of

the benefit of the injunction is to persons not in the class, commensurately

reducing any value to class members. For class members who no longer

maintained accounts, the forward-looking injunction would have no value, since

the Bank could not impose late-payment charges on people who no longer had

accounts. The benefit to class members of the injunctive relief here is speculative,

uncalculated, and likely to be a negligible fraction of the valuation the district court

accepted.




       We explained in Staton v. Boeing Co.7 that “[p]recisely because the value of

injunctive relief is difficult to quantify, its value is also easily manipulable by

overreaching lawyers seeking to increase the value assigned to a common fund.”8

Therefore, we held, “only in the unusual instance where the value to individual

class members of benefits deriving from injunctive relief can be accurately

ascertained may courts include such relief as part of the value of a common fund




       7
           Staton v Boeing Co., 327 F3d 938 (9th Cir 2003).
       8
Id. at 974.

                                             8
for purposes of applying the percentage method of determining fees.”9 Similarly,

we held in Roes v. SFBSC that “because of the danger that parties will overestimate

the value of injunctive relief in order to inflate fees, courts must be particularly

careful when ascribing value to injunctive relief for purposes of determining

attorneys’ fees, and avoid doing so altogether if the value of the injunctive relief is

not easily measurable.”10 Under Staton, the district court erred in valuing the

benefit of the injunctive relief to the class at $1.2 billion based on its cost to Bank

of America rather than its value to the class. Because this valuation of $1.2 billion

is in error, the district court committed legal error to the extent it determined that

“the staggering $1.2 billion in injunctive relief” justified the $14.5 million

attorneys’ fee award. Moreover, under Staton and Roes, the district court abused

its discretion by attributing any value to the class of the injunctive relief, much less

the face value claimed.




      9
Id.
      10
           Roes, 944 F.3d at 1055.

                                            9
      Considering the value of the settlement to the class—$37.5 million in cash

plus some indeterminate and uncalculated amount in debt reduction—the

attorneys’ fees of $14.5 million constituted perhaps slightly less (but probably not

much less) than 39% percent of the putative common fund. Our controlling

authority generally sets a 25% “benchmark” for attorneys’ fees calculated using the

percentage method.11 Thus the award here, even without considering the lodestar,

ought to be reversed as an abuse of discretion once the economic reality of the

amount is considered.




      The district court, and the panel majority, justify the fee in part by the

“difficulty” of the case. There are different kinds of difficult cases. One is when

there is great legal complexity, or a vast amount of discovery, or coordination of

many parties, or extremely complex damages. Another kind of difficulty is when it

is just a bad case, perhaps a negligence case where duty and breach of the duty of

care are pretty clear, but there are plainly no damages. Suppose, for example, the

driver with the right of way sues the driver who ran a stop sign and almost hit him

but did not, for negligence. That case would be difficult because it is meritless and

      11
        In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 570 (9th Cir. 2019)
(en banc).

                                          10
should not be brought at all. It would earn a costs award against the plaintiff, not

an award in favor of plaintiff’s attorneys. The district court explanation, accepted

by the majority, of why this case was difficult, that all the other courts to consider

the question had gone the other way, sounds more like the no-damages negligence

case than the massive and complex but meritorious case. This case involved no

difficulty at all, in the sense of how much work was needed from counsel. There

was nothing to it but a legal question, whether the second fee could be considered

usurious, all the established precedent said no, and plaintiff’s attorney obtained a

ruling from the district court, never tested on appeal, and contrary to all the

established precedent. To treat that sort of case as justifying an extraordinarily

high fee because of “difficulty” would reward attorneys for bringing meritless

cases. Difficulty of that sort cannot justify a discretionary award of extraordinarily

high attorney’s fees.




      The district court also erred by not considering a lodestar calculation. Its

only stated justification for avoiding this cross check was that controlling law did


                                           11
not require cross checking against the lodestar; it did not claim that the lodestar

cross check would be uninformative or unhelpful. In Bluetooth, we noted that the

first of the twelve Kerr factors for evaluating the reasonableness of attorneys’ fees

is “the time and labor required,”12 and we held that the district court’s discretion in

choosing its method of awarding attorneys’ fees “must be exercised so as to

achieve a reasonable result.”13 Interpreting reasonableness, we held that, “for

example, where awarding 25% of a ‘megafund’ would yield windfall profits for

class counsel in light of the hours spent on the case, courts should adjust the

benchmark percentage or employ the lodestar method instead.”14 In Bluetooth, in

part because the district court did not precisely calculate what the lodestar amount

would be—despite stating that it was applying the lodestar method—we vacated

and remanded.15 We faulted the district court’s exercise of discretion not only

because of “the absence of explicit calculation or explanation of the district court’s

result,” but also because “the district court declined to reduce the award because

the injunctive relief and cy pres payment provided ‘at least minimal benefit’” to the
      12
        Bluetooth, 654 F.3d at 942 n.7 (quoting Kerr v Screen Extras Guild, Inc.,
526 F.2d 67, 70 (9th Cir. 1975)).
      13
           Bluetooth, 654 F.3d at 942.
      14
Id.
      15
 Id. at 943, 945.

                                           12
class.16 In other words, because the injunctive relief and cy pres payment were not

calculated, “[w]ith neither a lodestar figure nor a sense of what degree of success

this settlement agreement achieved, we ha[d] no basis for affirming the fee award

as unreasonable under the lodestar approach.”17




      While not requiring a cross check, Bluetooth notes that “we have also

encouraged courts to guard against an unreasonable result by cross-checking their

calculations against a second method.”18 We have held that “[t]he 25% benchmark

rate, although a starting point for analysis, may be inappropriate in some cases,”19

and that it “must be supported by findings that take into account all of the

circumstances of the case.”20




      16
Id. at 943–44.
      17
Id. at 944.
      18
 Id.
      19
           Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048 (9th Cir. 2002).
      20
Id.

                                          13
       Our cases holding that a cross check is not necessarily required do not open

the door to mechanical application of a percentage award to putative common

funds that include speculative and uncalculated value in the form of debt reduction.

We noted in Bluetooth that “even though a district court has discretion to choose

how it calculates fees, we have said many times that it ‘abuses that “discretion

when it uses a mechanical or formulaic approach that results in an unreasonable

award.”’”21 The attorneys’ fee award in this case does not satisfy Bluetooth.




       Though circuit law does not necessarily require a cross check, it probably

should. We said in Bluetooth and in In re Optical Disk Drive Products Antitrust

Litigation that we have “encouraged” a cross check.22 But at least in this case, the

district court chose to follow the negative pregnant—that we do not require the

cross check—rather than accept the encouragement. This is understandable. In the

rare instance of a class action going to trial, the effect on the district court’s

docket—combined with the difficulty of trying criminal cases within the 18 U.S.C.

§ 3161 statutory deadline and the press of other civil litigation—is a devastating
       21
        Bluetooth, 654 F.3d at 944 (quoting In re Mercury Interactive Corp., 618
F.3d 988, 992 (9th Cir. 2010)).
       22
        In re Optical Disk Drive Prods. Antitrust Litig., 959 F.3d at 930;
Bluetooth, 654 F.3d at 944.

                                            14
year in the courtroom. But skipping this step breaches the district court’s fiduciary

duty to the class.23




       The amicus brief in this case, by the Attorneys General of seven

states—Arizona, Arkansas, Idaho, Indiana, Louisiana, Missouri, and Texas—urges

that instead of merely encouraging a cross check, we ought generally to require it.

Now-Justice Gorsuch has recommended reversing the trend toward percentage fees

without cross checks,24 and scholarly literature has developed urging the necessity

of a lodestar cross check, including an article co-authored by experienced district

judge Vaughn Walker.25 In this case, the district court gave no reason—such as

undue complexity or difficulty of calculation—for not using a lodestar cross check.

The only justification the district court gave for not performing a lodestar cross
       23
            In re Optical Disk Drive Prods. Antitrust Litig., 959 F.3d at 930.
       24
        Neil M. Gorsuch & Paul B. Matey, Settlements in Securities Fraud Class
Actions: Improving Investor Protection 22–23 (Wash. Legal Found., Critical Legal
Issues Working Paper No. 128, 2005).
       25
        See Vaughn R. Walker & Ben Horwich, The Ethical Imperative of a
Lodestar Cross-Check: Judicial Misgivings About “Reasonable Percentage” Fees
in Common Fund Cases, 18 GEO. J.L. ETHICS 1453, 1454 (2005); Brian Wolfman
& Alan B. Morrison, Representing the Unrepresented in Class Actions Seeking
Monetary Relief, 71 N.Y.U. L. REV. 439, 503 (1996).

                                            15
check was that it was not required. A lodestar calculated using class counsel’s own

submitted numbers—2,158 hours multiplied by hourly rates from $250 to $800 for

attorneys and from $180 to $200 for paralegals—amounted to $1,428,047.50. That

amount of money is not an insubstantial incentive to bring claims that settle before

discovery, yet the district court awarded about ten times that much to class counsel.




      In conclusion, the district court abused its discretion, and we ought to

reverse, as we did in Staton, Bluetooth, and Roes. Even without a lodestar cross

check, the attorneys’ fee award violated Ninth Circuit law because it overvalued

the amount gained for the class. Once the economic reality of the situation is

considered, the percentage fee greatly exceeded even our 25% benchmark.

Because so little litigation occurred before the settlement, and the percentage fee

was so high, it was an abuse of discretion not to accept the “encourage[ment]”26 in

Bluetooth and In re Optical Disk Drive Products Antitrust Litigation to perform a

lodestar cross check, even though cross checks are not absolutely required.

                                   *       *      *



      26
        In re Optical Disk Drive Prods. Antitrust Litig., 959 F.3d at 930;
Bluetooth, 654 F.3d at 944.

                                          16
      Bank of America and class counsel did much better than the class in this

case. Bank of America got much more than settlement of the claim made against

them in this case. It bought, for $37.5 million in cash, a release and covenant not

to sue for usury relating to overdraft fees by anyone anywhere (who did not opt out

within the allowed time period) who had been charged an EOBC between February

25, 2014, and December 30, 2017. The settlement, once approved, barred the

entire class from suit, even though the class was not certified when the agreement

was made.




      The reason why this had considerable value to the Bank was that other class

action plaintiffs’ attorneys were barred from bringing class actions for the

putatively usurious fees. Creating a class as part of the settlement, where none was

certified before, vastly expands the value of a release. In this case, “each Class

Member who has not opted out . . . releases . . . [the bank] from any and all claims

. . . against [the bank] with respect to the assessment of EOBCs as well as . . . any

claim . . . which was or could have been brought relating to EOBCs . . . and . . . any

claim that any other overdraft charge imposed by [the bank] during the Class



                                          17
Period, including but not limited to EOBCs and initial overdraft fees, constitutes

usurious interest.” That broad release, extending to a nationwide class that had not

previously been certified in order to bar such claims across the country, was indeed

worth paying plaintiff’s lawyers considerable money, but the case was not worth

much to the class, just to the defendant and plaintiff’s counsel.




                                          18